 CHRYSLER CORPORATION183Chrysler Corporation(Airtemp Division)andInterna-tionalUnion of Electrical,RadioandMachineWorkers, AFL-CIO-CLC anditsProfessional,Technical and Salaried Conference Board, Local758,Petitioner.Cases 9-UC-52, 9-RC-8851,9-RC-8852,9-RC-8853, and 9-RC-8854November 12, 1971SUPPLEMENTAL DECISION ANDDIRECTION OF ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING AND KENNEDYOn August 27, 1971,the NationalLaborRelationsBoard issued a Decision,Order,and Direction ofElection'in this proceeding.On September 10, 1971,the Petitioner filed a Motion for Reconsideration,requesting that the Board direct a self-determinationelection for a single clerical employee to determinewhether she wishes to be included in the existing unitof salaried office clerical employees.The Employerfiled a memorandum in opposition to the Motion forReconsideration.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, theNational LaborRelations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon consideration of the Motion for Reconsidera-tion, the memorandumfiled by the Employer,and theentire record in these cases, including the briefsheretofore filed,the Boardherebygrants the Petition-er'sMotion for Reconsideration.In its original Decision,the Board dismissed thepetition filed in Case9-RC-8854,inwhich thePetitioner sought a unit of all clerical employees in theindustrial engineering department at the Employer's1 192 NLRB No. 177.2 In Case 9-RC-4160(not published in NLRB volumes), the Petitionerwas certified as the bargaining representative for a unit of all salaried officeclerical employees at the Employer'sDayton facilities.All employees in theindustrial engineering department were specifically excluded from this unit.3The petition in Case 9-RC-8854 is hereby reinstated for the purposeof directing the instant election.4The Employer has questioned the adequacy of the Petitioner's showingof interest for this employee.It is well settled that the sufficiency of theshowing of interest is an administrative matter not subject to litigation. O.D. Jennings&Company,68 NLRB 516. We are administratively satisfiedthat the Petitioner's showing of interest is adequate.We reject the Employer's contention that an election cannot be directedbecause the voting group in question does not contain a substantialnumber of employees-We have directed self-determination elections in anumber of cases to determine whether one employee wished to be includedin an existing unit. E.g.,Armour& Company, d/b/a Memphis Cotton OilMill,115NLRB515, 517-518 (maintenance employee);The EnterpriseDayton facilities. The Board found that the proposedunit could not be appropriate as it would include butone employee. The Board further found that theemployee in question did not possess a sufficientcommunity of interest with the industrial engineers tobe included with them in a departmental unit.However, the Board did not decide whether thisemployee could be included in the existing officeclerical unit represented by the Petitioner.2The employee in question, the machine operator B,performs general typing and filing duties.Herworking hours, lunch hour, and fringe benefits are thesame as those of employees in the existing officeclerical unit, which includes employees with similarjob classifications. There is no evidence that she actsin a confidential capacity to persons who formulate,determine, and effectuate management policies in thefield of labor relations. We therefore find that she maybe represented as part of the existing office clericalunit if she so desires. Accordingly, we shall direct thatan election be held3 to determine whether themachine operator B desires to be represented by thePetitioner for the purpose of collective bargaining.4 Ifshe votes for the Petitioner, she will be taken to haveindicated her desire to be included in the officeclerical unit currently represented by the Petitionerand will be deemed to be part of such unit. If she doesnot vote for the Petitioner, she will remain unrepre-sented.In accordance with the foregoing, we shall direct anelection in the following voting group:All office clerical employees in the industrialengineering department at the Employer's Day-ton,Ohio, facilities, but excluding secretaries tomanagers, guards, and supervisors as defined inthe Act, and all other employees.[Direction of Elections omitted from publication.]Company,106 NLRB798 (editorial room employee);Arcade ManufacturingDivisionof Rockwell Manufacturing Company,96 NLRB 116, 117-118 (plantclerical employee).5In order to assure that all eligible voters may have theopportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties tothe election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc,156 NLRB 1236;N.L R.B. v. Wyman-Gordon Co.,394 U.S.759.Accordingly,it is hereby directed that an electioneligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employer with theRegional Director for Region9 within 7 days ofthe date of this Supplemental Decision and Directionof Election. TheRegional Director shall make the list available to all parties to the election.No extension of time to file this list shall begranted bythe RegionalDirector except inextraordinarycircumstances.Failureto comply with thisrequirement shall be grounds for setting aside the electionwhenever properobjections are filed.194 NLRB No. 33